DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, & 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “acquire a prerequisite and a restriction of the training as a training condition” (claim 1, lines 3-4; claim 16, line 4) and “acquiring a prerequisite and a restriction of the training as a training condition” (claim 15, line 4)  are unclear as to whether the recited “prerequisite” and the recited “restriction” collectively constitute the recited “training 
The phrase “the prerequisite and the restriction of the training including a purpose of an inference performed using the trained neural network, a restriction on a hardware resource of the training device, information indicating a characteristic of training data, and a set target” (claim 1, lines 4-7; claim 15, lines 5-7; claim 16, lines 4-7) is unclear as to whether the recited “prerequisite” and the recited “restriction” each include each of these elements or whether the recited “prerequisite” and the recited “restriction” collectively include these elements (and, in the latter case, as to how the elements are divided).
The phrases “a presence of each of connections between the nodes” (claim 3, lines 3-4) and “the presence of each of the connections between the nodes” (claim 3, lines 9-10) are unclear as to which specific “connections” are referenced and as to the meaning of a “presence” criterion for an element stated to be present as part of the invention.
The phrase “the learning model scale determiner determines the scale in accordance with the restriction on the hardware resource” (claim 7, lines 2-3) appears to contradict the recitation in parent claim 1 that the learning model scale 
The phrase “the learning model selector selects the learning model in accordance with the purpose of the inference” (claim 5, lines 2-3) appears to contradict the recitation in parent claim 1 that the learning model selector selects the learning model in accordance with the prerequisite and the restriction of the training (which, as noted above, have an unclear relationship to the recited “purpose of an inference”).
The phrase “information indicating the characteristic of the learning model” (claim 7, lines 2-3) lacks proper antecedent basis (the apparent intended referent is “a characteristic of training data” (claim 1, lines 6-7)).
Allowable Subject Matter
Claims 1, 3, & 5-16, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 1 & 15-16 (and dependent claims 3 & 5-14), insofar as they are understood, the art of record does not teach .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trugenberger, Price, Sawada, Ogale, and Geifman disclose examples of neural network training in accordance with parameters.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663